Citation Nr: 0109642	
Decision Date: 03/30/01    Archive Date: 04/03/01

DOCKET NO.  95-31 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an increased disability evaluation for a 
low back disability, currently evaluated as 40 percent 
disabling.

2.  Entitlement to a total disability evaluation based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney 


WITNESSES AT HEARING ON APPEAL

Appellant and Mr. [redacted]. 



ATTORNEY FOR THE BOARD

B. N. Booher, Associate Counsel


INTRODUCTION

The veteran had unverified service from September 1972 to 
August 1976.  These matters come before the Board of 
Veterans' Appeals (BVA or Board) on appeal from an August 
1998 rating decision of the Department of Veterans Affairs 
(VA) Regional Office in Lincoln, Nebraska, which denied the 
benefits sought on appeal.  

Historically, in a January 2000 Board decision, the veteran's 
claims of entitlement to a disability evaluation in excess of 
40 percent for a low back disability and entitlement to TDIU 
were denied.  The veteran's claims of entitlement to service 
connection for a nervous disorder and entitlement to a 
disability evaluation in excess of 10 percent for a right 
knee disability were also denied.  Thereafter, the veteran 
gave notice of appeal to the United States Court of Appeals 
for Veterans Claims (hereinafter, "the Court").  In 
September 2000, the parties filed a Joint Motion for Remand 
of Two Issues, for Dismissal of the Remaining Two Issues and 
to Stay Further Proceedings.  By Order of the Court filed 
October 12, 2000, the Court granted the parties' Motion and 
dismissed in part and vacated in part, the Board's January 
2000 decision.  The Court-adopted Joint Motion directs the 
Board to readjudicate the veteran's claims of entitlement to 
a disability evaluation in excess of 40 percent for a low 
back disability and entitlement to TDIU. 
Accordingly, this case has been remanded to the Board for 
readjudication and disposition in accordance with the Court's 
October 2000 Order. 

The Board also notes that in a February 1998 notice of 
disagreement (NOD), the veteran raised a claim of entitlement 
to an earlier effective date for the assignment of a 40 
percent disability evaluation for a low back disability and 
an earlier effective date for the assignment of a 10 percent 
disability evaluation for a right knee disability.  In a 
March 1998 Statement of the Case (SOC), the RO denied the 
veteran's claim of entitlement to an earlier effective date 
for the assignment of a 40 percent disability evaluation for 
a low back disability.  Thereafter, the veteran failed to 
perfect an appeal with regard to this claim.  Therefore, this 
claim was not prepared for appellate review and is not 
currently pending before the Board.  Should the veteran wish 
to pursue this issue again with the RO, he is entitled to do 
so.  Additionally, the veteran's claim of entitlement to an 
earlier effective date for the assignment of a 10 percent 
disability evaluation for a right knee disability was not 
adjudicated by the RO and was not prepared for appellate 
review.  Thus, this claim is not currently pending before the 
Board and is referred to the RO for consideration and 
appropriate action. 


REMAND

As indicated, the veteran seeks a disability evaluation in 
excess of 40 percent for his service-connected low back 
disability and a total disability evaluation based on 
individual unemployability (TDIU).  A review of the record 
reveals that additional development is required prior to 
further Board review of the veteran's appeal. 

First, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Among other things, this law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of the Department of Veterans Affairs (VA) with respect to 
the duty to assist, and supersedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
2098-99 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).

In this case, the record reveals that the veteran was last 
afforded VA examinations to assess the severity of his low 
back disability and to determine whether he was entitled to a 
TDIU in April 1998, April, 1999 and September 1999.  The 
Board concludes that in order to comply with the VA's duty to 
assist and because the evidence of record with regard to the 
issues on appeal is stale, the veteran is entitled to current 
VA examinations.  Current examinations would be helpful to 
ascertain the current severity of the veteran's back 
disability and to determine the relative degree of industrial 
impairment, in light of the veteran's recorded medical, 
educational, and vocational history.  See 38 C.F.R. § 3.327 
(2000).  

Thus, in order to give the veteran every consideration with 
respect to the present appeal, it is the Board's opinion that 
this matter should be remanded in order for the veteran to be 
afforded current VA examinations.  Additionally, while this 
matter is in remand status, the RO is requested to obtain any 
outstanding treatment records relevant to the issues 
presented by this appeal.  Accordingly, these matters are 
REMANDED to the RO for the following action:

1.  The RO should request the veteran to 
provide the names, addresses and 
approximate dates of treatment for all 
health care providers who may possess 
additional records pertinent to his 
claims on appeal.  When the requested 
information and any necessary 
authorizations have been received, the RO 
should make all reasonable efforts to 
obtain copies of all indicated records 
that are not already of record and 
associate them with the claims file.

2.  The veteran should be afforded 
appropriate VA examinations, to discern 
the current severity of his service-
connected back disability as well as the 
collective effect that the veteran's 
service-connected disabilities (low back 
and right knee) have on his ability to 
work.  

With regard to the veteran's back 
disability, the examiner is requested to 
report complaints and clinical findings 
in detail and to comment as to whether 
they are part of the disability for which 
service connection is in effect.  It is 
therefore important that the claims file 
be made available to the examiner for 
review prior to the examination.  In 
addition to noting the range of motion of 
the lower back, the examiner should 
indicate whether there is any pain, 
weakened movement, excess fatigability, 
or incoordination on movement, and 
whether there is likely to be additional 
range of motion loss of the low back due 
to any of the following: (1) pain on use, 
including flare-ups; (2) weakened 
movement; (3) excess fatigability; or (4) 
incoordination.  These determinations 
should be expressed in terms of the 
degree of additional range of motion 
loss.  The examiner should also portray 
the degree of additional range of motion 
loss due to pain on use or during flare-
ups.  See DeLuca v. Brown, 8 Vet. App. 
202 (1995).    The examiner should 
attempt to quantify the degree of 
impairment of the veteran's low back in 
terms of the nomenclature set forth in 
the rating criteria for 38 C.F.R. § 
Diagnostic Code 5293 and if applicable, 
other rating criteria for back 
disabilities.  See 38 C.F.R. § 4. 81a, 
Diagnostic Codes 5285, 5286 and 5289.  
The examiner should also comment on the 
impact that the veteran's service-
connected disability has on his ordinary 
activity and his ability to obtain and 
maintain gainful employment.  The 
examiner is requested to provide a 
detailed rationale for all opinions 
expressed. 

With regard to the veteran's claim of 
entitlement to TDIU, the examiners should 
conduct thorough examinations, including 
any indicated tests, report in detail all 
clinical manifestations of the veteran's 
service-connected disabilities, and opine 
whether it is at least as likely as not 
that the veteran's service-connected 
disabilities collectively render the 
veteran unemployable.  The examiner(s) 
should express the complete rationale on 
which they base their opinions.

3.  Following completion of the 
foregoing, the RO should review the 
claims file and ensure that all of the 
foregoing development has been completed.  
If any development is incomplete, 
appropriate corrective action should be 
implemented.  Further, the RO also is 
requested to review the entire file and 
undertake any additional development 
necessary to comply with the Veterans 
Claims Assistance Act of 2000.

4.  The RO should then readjudicate the 
veteran's claim of entitlement to a 
disability evaluation in excess of 40 
percent for a low back disability under 
the appropriate diagnostic code as 
warranted and the veteran's claim of 
entitlement to TDIU.   

5.  If any benefit sought is not granted, 
the veteran and his representative should 
be furnished a supplemental statement of 
the case, which includes regulations 
pertinent to all issues appealed, and 
afforded an opportunity to respond 
thereto before the case is returned to 
the Board for further review. 


Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The purpose of this REMAND is 
to obtain additional factual and medical evidence.  The 
Board intimates no opinion, either factual or legal, as to 
the ultimate conclusion warranted in this case.


		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




